Citation Nr: 1012166	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to June 1983.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.	In its April 1990 rating decision, the RO denied the 
Veteran's claim because it considered a schizotypal 
personality disorder to be a constitutional or 
developmental condition and not a disability for which 
compensation benefits were payable.  The Veteran did not 
appeal this decision, and it became final.

2.	Evidence received subsequent to the April 1990 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The April 1990 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for 
schizophrenia is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim was eliminated 
by the Secretary during the course of this appeal.  See 73 
Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini 
II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits for the Veteran's 
request to reopen his claim of entitlement to service 
connection for schizophrenia, the Board notes that no 
further notification or assistance is necessary to develop 
facts pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for schizophrenia.  By way of background, 
the RO originally denied the Veteran service connection for 
a schizotypal personality disorder in April 1990 because it 
considered a schizotypal personality disorder to be a 
constitutional or developmental condition and not a 
disability for which compensation benefits were payable.  
The Veteran did not appeal this decision, and it became 
final.  The Veteran then filed an application to reopen his 
claim in November 2005.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
schizophrenia.  This claim is based upon the same disability 
as the Veteran's previous claim, which was denied in the 
April 1990 rating decision that became final.  Thus, it is 
appropriate for the Board to consider the claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
The evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final April 1990 
rating decision included the Veteran's service treatment 
records.  Since the April 1990 rating decision, the Veteran 
and RO supplemented the claims file with a whole host of 
private medical records and several of the Veteran's own 
statements.  The Veteran's request to reopen his claim is 
evaluated based on this new evidence.  

The Board notes that not all, if any, of the evidence 
submitted after the April 1990 rating decision was available 
at the time of the RO's original decision.  The new evidence 
raises the possibility that the Veteran's disorder may be 
related to his period of active military service.  To be 
sure, the Veteran was diagnosed with a schizophreniform 
disorder at Itasca Memorial Hospital in October 1984.  Since 
then, he has been consistently diagnosed with schizophrenia, 
including a diagnosis in July 1986 at Itasca Memorial 
Hospital.  The Board notes that the Court of Appeals for 
Veterans claims has held that a claim is not limited to the 
diagnosis identified by the Veteran.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is 
for a disability that may reasonably be encompassed by 
several factors including: (1) the claimant's description of 
the claim; (2) the symptoms the claimant describes; and (3) 
the information the claimant submits or that VA obtains in 
support of the claim.  Therefore, the Veteran's current 
claim for schizophrenia encompasses his March 1990 claim for 
a schizotypal personality disorder.     

The Board finds that this aforementioned evidence has not 
been submitted before and provides a reasonable possibility 
for substantiating the Veteran's claim in that schizophrenia 
is not considered a constitutional or developmental 
condition and there is evidence that the Veteran received 
treatment for this disorder in service.  Thus, it is 
sufficient to reopen the Veteran's claim.

Accordingly, having determined that new and material 
evidence has been submitted, the Veteran's claim of 
entitlement to service connection for schizophrenia is 
reopened.  However, although the additional evidence is 
sufficient to reopen the claim, further efforts to assist 
the Veteran in substantiating his claim must be completed 
before the Board can consider the merits. 


ORDER

New and material evidence having been presented, the claim 
of entitlement to service connection for schizophrenia is 
reopened and, to this extent, the appeal is granted. 

REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during the 
applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The evidence 
of record shows the Veteran received psychiatric treatment 
in service, where he was diagnosed with a schizotypal 
personality disorder with depressive features, and carries a 
current schizophrenia diagnosis dating back to October 1984.  
Therefore, the Veteran should be afforded a compensation and 
pension examination in order to provide an opinion on 
whether there is a nexus between his current schizophrenia 
and his period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with VCAA notice in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the 
Court's holding in Dingess.  The VCAA 
notice should inform the Veteran of what 
the evidence must show to establish 
entitlement to service connection for his 
claimed disorder, describe the types of 
evidence that the Veteran should submit in 
support of his claim, explain what 
evidence VA would obtain and make 
reasonable efforts to obtain on the 
Veteran's behalf in support of the claim, 
and describe the elements of degree of 
disability and effective date.  

2.	The Veteran should be afforded with an 
appropriate examination to determine 
whether his schizophrenia is related to 
his period of active military service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether or not the Veteran's 
schizophrenia is at least as likely as 
not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
period of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


